Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 10/13/2022, wherein claims 1 and 9-10 were amended and claims 2, 4-8, and 21 were cancelled.
	Claims 1, 3, 9-20 and 22-27 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) dated 10/13/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions 
	Applicant elected Group I during a telephone conversation with Molly Kelly on 06/27/2022.
	Claims 11-17 and 20 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 1, 3. 9-10, 18-19, and 22-27 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112(a)
	Applicant’s arguments are persuasive to overcome the 112(a) new matter rejection over the phrase “wherein the composition does not comprise a miotic agent.”  Page 1 of specification recites “The compositions of the present invention include a cholinesterase inhibitor and/or a miotic agent,” which provides support for the phrase “wherein the composition does not comprise a miotic agent.”
35 U.S.C. § 112(b)
	Applicant’s amendments to claims 9 and 10 that replace “the” with “an” is sufficient to overcome this rejection.

REJECTIONS—MAINTAINED
	While the prior art rejections have been maintained, the 102 has been slightly modified to account for the amendment to claim 1 that adds “wherein the eye of the subject is presbyoptic or is at risk for developing presbyopia.” See the bolded below for modifications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3, 9-10, 18-19, 22-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2006/0018839 to Ieni (published 2006, PTO-892), as evidenced by Harvard Health (Drugs.com, published 2016, PTO-892).
	Ieni ‘839 teaches methods for treating macular degeneration or glaucoma by administering an ophthalmic composition comprising at least one cholinesterase inhibitor (abstract, paragraph 7).  Neostigmine is taught as a cholinesterase inhibitor (abstract).  The composition is administered to the eye (abstract).  
	Additionally taught is a method for treating and preventing visuospatial deficits (paragraph 13).   
	Administration of eye drops is taught, wherein the cholinesterase inhibitors can be topically administered to the patient’s eye in a concentration of about 0.00001% to about 1% (paragraphs 123, 124).
	As evidenced by Harvard Health, presbyopia is a natural part of aging.  Therefore, it appears that every person, and hence every person’s eye, is at risk of developing presbyopia.
	While the prior art does not specifically teach that 0.00001% to about 1% of neostigmine is sufficient to a) inhibit, slow or prevent the progression of presbyopia, and b) achieve a LogMAR visual acuity of less than about 0.3, in view of the instant specification (pg. 5, lines 26-27), cholinesterase inhibitors can be present in concentrations of 0.01% to about 2.0%.  As such, the concentrations appear to be the same and therefore, the intended activities also appear to be present and the same.
Since the instant specification does not define the term “about,” the 1.5% and 2% concentration of neostigmine recited in instant claims 25-27, is interpreted as about 1%, which is taught by Ieni ‘839.    

Claim Rejections - 35 USC § 103
The below rejection specifically addresses the treatment of presbyopia, as recited in claim 8, and the explicit concentrations of 1.5% and 2.0% of neostigmine, as recited in claims 26-27.
Note: Due to indefiniteness, claims 9-10 are interpreted as discussed in the above 35 USC 112 rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 9-10, 18-19, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,273,092 to Nolan (published 2001, IDS) in view of US 2010/0298335 to Kaufman (published 2010, PTO-892), as evidenced by Drugs.com (PTO-892).
	Nolan ‘092 teaches methods of treating presbyoptic patients by topically administering to a patient, an amount of a composition sufficient to inhibit acetylcholine esterase activity in the eye of the patient (abstract, Col. 2, lines 45-60, Cols. 7-8, claims 1, 11, 21).
	Phosphohline iodide and physostigmine are taught as acetylcholine esterase inhibitor drugs known for clinical use in the eye (Col. 3, lines 21-line 30).  
	Solution formulations are taught (Col. 4, lines 1-30, Cols, 7-8, claims 8, 18, 28, 38).
	The concentration of acetylcholine esterase inhibitor in the composition administered to the eye and the method of administration depends on the type of acetylcholine esterase inhibitor used for therapy (Col. 4, lines 1-6).  The acetylcholine esterase inhibitor is administered to the eye in such a way that it increases acetylcholine levels in the eye or ciliary muscle sufficient to improve accommodation (Col. 4, lines 31-35).  
	Phospholine iodide, an acetylcholine esterase inhibitor, can comprise 0.001-0.25% of the composition (Col. 4, lines 1-20).  
	While Nolan ‘092 teaches a method of treating presbyopia by administering a cholinesterase inhibitor, it differs from that of the instantly claimed invention in that it does not teach neostigmine and does not teach 0.5-1% of neostigmine.
	Kaufman ‘335 teaches preparations and methods for ameliorating or reducing presbyopia by administering compositions comprising cholinesterase inhibitors (title, abstract).
	Neostigmine, phospholine iodide, and physostigmine are taught as interchangeable and acceptable cholinesterase inhibitors, which comprise 0.01-2% of the composition (paragraphs 13, 24, 39).  
	Solution, suspension, ointment and sustained release formulations are taught (paragraphs 26 and 55).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the phospholine iodide of Nolan ‘092, with the neostigmine of Kaufman’ 335, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute phospholine iodide with neostigmine, with a reasonable expectation of success, because Kaufman ‘335 teaches phospholine iodide and neostigmine as interchangeable and acceptable cholinesterase inhibitors for the topical treatment of presbyopia and, substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the cholinesterase inhibitor % ranges of Nolan ‘092, to include up to about 2% of the cholinesterase inhibitor, as taught by Kaufman ‘335, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to modify the cholinesterase inhibitor % ranges of Nolan ‘092, to include up to about 2% of the cholinesterase inhibitor, with a reasonable expectation of success, because Nolan ‘092 and Kauffman ‘335 are both directed toward compositions comprising cholinesterase inhibitors to treat presbyopia, and Nolan ‘092 teaches that the concentration of acetylcholine esterase inhibitor in the composition administered to the eye and the method of administration depends on the type of acetylcholine esterase inhibitor used for therapy and that the acetylcholine esterase inhibitor is administered to the eye in such a way that it increases acetylcholine levels in the eye or ciliary muscle sufficient to improve accommodation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
	As evidenced by Drugs.com, cholinesterase inhibitors are also called acetylcholinesterase inhibitors.
While Nolan ‘092 and Kaufman ‘335 do not explicitly teach the limitations of instant claims 9-10, it is reasonable to assume that the methods and compositions of Nolan ‘092 and Kaufman ‘335, would have the same properties since they are administered for the same purpose in the same dosage, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
RESPONSE TO ARGUMENTS

35 U.S.C. § 102
	Applicant argues that “Ieni fails to describe “treating presbyopia,. . .wherein the eye of the subject is presbyoptic or is at risk for developing presbyopia.”  
	This argument is not persuasive.  First, regarding the preamble, Applicant is reminded that when reading the preamble in the context of the entire claim, the recitation “for treating presbyopia” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Second, as stated above and in the previous Office Action, as evidenced by Harvard Health, presbyopia is a natural part of aging.  Therefore, it appears that every person and hence every person’s eye, is at risk of developing presbyopia.
	Applicant argues that none of macular degeneration, glaucoma, or visuospatial deficits are the same as presbyopia and that Iena fails to describe treating presbyopia, but describes different disease contrary to the claimed features.
This argument is not persuasive.  Again, as evidenced by Harvard Health, presbyopia is a natural part of aging and occurs in all people.  As such, all people and all people’s eyes are at risk for developing presbyopia or already have a presbyoptic eye.  The compositions of Iena are delivered at the same dosage, in the same manner (topically) to the same population (subjects with presbyopia or at risk for developing presbyopia) as that taught by the instant specification and claims.  Thus, the methods and compositions of Iena treat presbyopia in a presbyoptic eye or an eye that is at risk for developing presbyopia, of a subject.
Regarding Harvard Health, Applicant argues that whether or not the teachings of the reference are true, the teachings are not relevant because the method recites administering a specific composition to a subject that is presbyoptic or is at risk for developing presbyopia.
This argument is not persuasive.  Applicant has not provided evidence that the teachings of Harvard Health are not true, and as stated above, the compositions of Iena are delivered at the same dosage, in the same manner (topically) to the same population (subjects with presbyopia or at risk for developing presbyopia) as that taught by the instant specification and claims.  Thus, the methods and compositions of Iena treat presbyopia in a presbyoptic eye or an eye that is at risk for developing presbyopia, of a subject.
Applicant argues that the Applicant’s specification provides exemplary guidance on what constitutes being at risk for developing presbyopia in paragraph 30.  
This argument is not persuasive.  It is first pointed out that paragraph 30 does not provide a definition of “at risk,” but provides examples of individuals that are at risk.  Additionally, it is improper to read limitation contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim, MPEP 2111.  And as discussed above, in view of the teachings of Harvard Health, the methods and compositions of Iena treat presbyopia in a presbyoptic eye or an eye that is at risk for developing presbyopia, of a subject.
In summary, regarding Ieni, Applicant argues that the reference does not describe eye disorders generally, and does not describe age related eye disorders.
The instant claims do not recite “eye disorders” or “age-related eye disorders.” 

35 U.S.C. §103
	Applicant argues that the proposed combination of references fails to describe “wherein the eye of the subject is presbyoptic or is at risk for developing presbyopia.”  
	This argument is not persuasive.  Nolan ‘092 teaches methods of treating presbyoptic patients by topically administering to a patient, an amount of a composition sufficient to inhibit acetylcholine esterase activity in the eye of the patient (abstract, Col. 2, lines 45-60, Cols. 7-8, claims 1, 11, 21).
	Applicant argues that Kaufman appears to be directed to combinations that always include an alpha agonist or antagonist and that this teachings falls within the scope of the disclaimed miotic agents recited in currently amended claim 1.
This argument is not persuasive.  The instant rejection is over Nolan in view of Kaufman.  Kaufman is a secondary reference that is relied upon to teach that neostigmine, phospholine iodide, and physostigmine are interchangeable and acceptable cholinesterase inhibitors for use in treating presbyopia.  One of ordinary skill in the art would have been motivated to substitute phospholine iodide with neostigmine, with a reasonable expectation of success, because Kaufman ‘335 teaches phospholine iodide and neostigmine as interchangeable and acceptable cholinesterase inhibitors for the topical treatment of presbyopia and, substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06. 
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622